Title: To John Adams from Robert Morris, 25 September 1782
From: Morris, Robert
To: Adams, John



(Duplicate.)
Office of Finance 25th September 1782
Sir

I do myself the Honor to enclose for your Perusal Acts of Congress of the twenty seventh of November and third of December 1781, and the fourteenth and twenty third Instant. In Consequence I have to request that all Bills hitherto drawn by Authority of Congress be paid, and the Accounts of those Transactions closed. After this is done, and I hope and beleive that while I am writing this Letter it may have been already accomplished, you will be freed from the Torment and Perplexity of attending to Money Matters. I am persuaded that this Consideration will be highly pleasing to you, as such Things must necessarily interfere with your more important Attentions.
I have long since requested the Secretary of foreign Affairs to desire you would appoint an Agent or Attorney here to receive and remit your Salary, which will be paid quarterly: in the mean Time it is paid to him for your Use. As to any contingent Expenses which may arise, I shall readily make the necessary Advances upon Mr Livingston’s Application. These Arrangements will I hope be both useful and agreable to you.

I am, Sir, With perfect Respect Your Excellency’s Most obedient & humble Servant
Robt Morris

